Citation Nr: 1146612	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a stomach disorder, to include as secondary to medications for a service-connected right knee disability. 

3.  Entitlement to a rating in excess of 10 percent for a painful left wrist status post ganglionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision rendered by the Columbia, South Carolina Regional Office (RO) for the Montgomery, Alabama RO of the Department of Veterans Affairs (VA), which denied service connection for headaches and a stomach disorder; and from a February 2005 rating decision rendered by the Montgomery RO, which continued a previously assigned 10 percent rating for a painful left wrist status post ganglionectomy. 

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in November 2008.  A transcript is of record.  

The Board remanded the claims on appeal in February 2009.  In August 2010, the Board denied the service connection claim for headaches and the increased rating claim for a left wrist disability and remanded the service connection claim for a stomach disorder.  Pursuant to a Joint Motion for Remand, however, the United States Court of Appeals for Veterans Claims vacated the Board's August 2010 decision denying service connection for headaches and an increased rating for the left wrist disability, and remanded the claim for additional development.  With respect to the service connection claim for a stomach disorder, the Court did not have jurisdiction over this matter as it was the subject of the Board's remand. 

In the interim, the VLJ who conducted the November 2008 Board hearing left the Board.  In a July 2011 letter, the Veteran was provided with the opportunity to testify before another VLJ at a Board hearing pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran declined in July 2011 and requested that his case be considered on the evidence of record.

Additional evidence has been added to the file that has not been reviewed by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is not relevant to the claims on appeal.

The RO has not yet undertaken the development directed in the August 2010 Board remand regarding the service connection claim for a stomach disorder.  Thus, another remand is warranted with respect to this issue.

The issues of entitlement to service connection for headache and stomach disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A painful left wrist status post ganglionectomy is manifested by dorsiflexion at least to 60 degrees with pain on motion, palmar flexion at least to 60 degrees with pain on motion, x-ray findings of degenerative arthritis, and a well-healed scar that was objectively painful to palpation on one occasion (January 2005 VA examination).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a painful scar on the left wrist status post ganglionectomy have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7819-7804 (prior to October 23, 2008). 

2.  The criteria for a separate 10 percent rating, and no higher, have been met for limitation of motion due to degenerative arthritis of the left wrist status post ganglionectomy.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his disability has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The March 2009 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the March 2009 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, and private treatment records.  The RO also has provided him with a VA examination and a hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The RO originally granted service connection for status post painful left wrist, status post ganglionectomy in June 1992, assigning a noncompensable rating.  The Veteran subsequently filed an increased rating claim for his left wrist disability; and eventually the Board granted an increased rating of 10 percent for the left wrist disability in a July 2001 decision.  In August 2001, the RO assigned an effective date of April 22, 1997 for the left wrist disability.

The Veteran filed his present increased rating claim in April 2003.  In statements and testimony he contends that his left wrist disability warrants a higher rating due to pain, swelling, fatigue, and loss of grip strength.  He also testified that he has itching at the site of the surgical scar.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disability has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

The Veteran's left wrist disability is rated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7819-7804 (2008).  Under DC 7819, benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function. 

DC 7804 addresses scars that are unstable or painful.  A 10 percent rating is warranted for scars that are superficial, painful on examination.  Note (1): superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2008). 

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 , 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed his increased rating claim prior to 2008 and the Board has not received a request from the Veteran to be rated under the revised criteria.  Thus, the revised criteria do not apply to the present claim.

An April 2002 record from the Mobile Family Physicians notes that the Veteran was experiencing increasing pain in the left wrist.  The assessment was left wrist synovitis.  A second note, dated in April 2004, included examination of the extremities without any findings concerning the left wrist. 

In a VA joints examination report dated in January 2005, the Veteran reported swelling, pain, and dropping things with the left hand.  He denied any flare-ups or incapacitating episodes.  Reported range of motion findings of the left wrist included 70 degrees of dorsiflexion, 60 degrees of palmar flexion, 40 degrees of ulnar radiation, and 10 degrees of ulnar radiation.  Other objective findings included a well-healed transverse surgical scar measuring 1.25 inches that was nonadherent and had no underlying defect.  There was tenderness to palpation over the dorsal aspect of the wrist.  An x-ray study of the left wrist was reported as negative. 

In a VA examination report dated in February 2010, the Veteran reported that he last worked as a window clerk for the U.S. Postal Service in January 2006 and medically retired secondary to several physical disabilities, including right hand carpal tunnel syndrome.  He complained that he had flare-ups in the wrist brought on by changes in weather, and when performing twisting and gripping motion.  A home exercise program helped relieve the pain, as did ice and medication.  He stated that his left wrist scar itched intermittently every day and that he had a chronic dull ache and pain along the scar.  Reported objective findings included a well-healed, linear, superficial, stable surgical scar over the dorsal aspect of the left wrist measuring 3.2 x 0.1 centimeters with slight hypopigmentation.  There was no adherence to underlying tissue; elevation or depression; scales; or signs of inflammation, edema, or keloid formation.  It caused no functional limitations, was not considered disfiguring, and was nontender to palpation. 

Left wrist range of motion findings were reported as dorsiflexion to 60 degrees limited by pain after three repetitions and palmar flexion to 70 degrees limited by pain.  He had radial deviation to 20 degrees and ulnar deviation to 45 degrees, both without pain or fatigue.  After three repetitions, the only reported limitation was pain; there was no additional fatigability, lack of endurance, weakness, or instability.  X-ray examination of the left wrist showed mild degenerative changes.

In an August 2010 decision, the Board denied an increased rating for the left wrist disability finding that the only compensable impairment associated with this disability involved painful motion of the wrist.  The Board noted that most of the medical evidence showed that the scar was not tender or painful to objective evaluation.  The Court vacated the Board's decision, pursuant to a Joint Motion for Remand, which noted that the Board did not consider whether two separate ratings applied for both limitation of motion due to pain and hypersensitivity, i.e., tender, painful scar.  The Joint Motion noted that the Board had previously granted an increased rating of 10 percent for a tender, painful scar in July 2001.  

After a review of the evidence of record, the Board finds that as the Veteran has stated that his scar is painful and the scar was shown to be painful on objective evaluation on the January 2005 VA examination report, a 10 percent evaluation is warranted for the scar on the left wrist under DC 7804.  Moreover, the 10 percent rating under DC 7804 for a tender, painful scar has been in effect since 1997; and service connection for a disability that has been in effect for 10 or more years may not be severed unless there is a showing of fraud under 38 C.F.R. § 3.957.

However, a rating higher than 10 percent is not warranted for the scar, as in February 2010 the scar was shown to be well-healed, linear, superficial, stable, measuring 3.2 x 0.1 centimeters with slight hypopigmentation.  There was no adherence to underlying tissue; elevation or depression; scales; or signs of inflammation, edema, or keloid formation.  The scar also caused no functional limitations, and was not considered disfiguring.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2008). 

Regarding the Veteran's orthopedic complaints, throughout the appeal, the Veteran's left wrist disability is objectively manifested by dorsiflexion at least to 60 degrees with pain on motion, and palmar flexion at least to 60 degrees with pain on motion.  Under 38 C.F.R. § 4.71a, Plate I, normal range of motion of the wrist includes 0 to 70 degrees of dorsiflexion and 0 to 80 degrees of palmar flexion.  Although these findings demonstrate limitation of motion of the left wrist, they do not support a compensable rating for impairment of function because the left wrist range of motion findings extend well beyond those contemplated for even a 10 percent rating.  Under 38 C.F.R. § 4.71a, DC 5215, a 10 percent rating is warranted for limitation of dorsiflexion less than 15 degrees or limitation of palmar flexion limited in line with forearm. 

Because he is shown to have painful, limited motion of the left wrist and x-ray findings of degenerative arthritis, however, the Board finds that a separate 10 percent rating is warranted for this orthopedic impairment.  Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Therefore, a separate 10 percent rating is warranted for limitation of motion in the left wrist due to arthritis.  This is not considered pyramiding under 38 C.F.R. § 4.14, as the scar and orthopedic complaints represent two separate types of functional impairments in the left wrist.  

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as this impairment has been addressed by the separate 10 percent rating assigned in this decision under DC 5003. 

To the extent that the Veteran has contended that his left wrist disability is more severely impaired than the ratings assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 10 percent for a left wrist scar; and that a separate 10 percent rating is warranted for limitation of motion in the wrist due to arthritis.  Therefore, entitlement to an increased rating for the orthopedic impairment associated with left wrist disability is warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505   (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his left wrist disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, there is no evidence in the record that the Veteran has been rendered unemployable due to his left wrist disability.  

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's left wrist disability (i.e., tender scar, weakness, and painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under DC 7804 contemplates a tender, painful scar; and the 10 percent rating assigned under DC 5003 contemplates symptoms such limitation of motion due to arthritis.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

Entitlement to a rating in excess of 10 percent for a painful scar on the left wrist status post ganglionectomy is denied.

Entitlement to a separate 10 percent rating, and no higher, for limitation of motion due to arthritis in the left wrist is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board remanded the service connection claim for headaches in February 2009 so that a VA examination and opinion could be provided to determine whether the Veteran's present headaches were related to military service.  

In February 2010, a VA examination was provided in which the examiner noted the Veteran's reports of having had daily bifrontal headaches since a 1986 motor vehicle accident and that he had self-medicated with Tylenol until he saw a neurologist, Dr. Markel, in 2000.  The examining physician found that it was less likely than not that the current cephalgia was related to military service on the basis that there was a lack of chronicity of care.  The examiner also found that cephalgia was not related to medications taken for the Veteran's service-connected right knee disability because a review of the medical literature revealed that none of the medications he used for his knee cause cephalgia.

The Board denied the Veteran's service connection claim for headaches in August 2010, relying, in part, on the opinion provided by the February 2010 VA examiner.  Pursuant to a Joint Motion for Remand, however, the Court vacated the Board's August 2010 decision and remanded the case back to the Board.  Specifically, the Joint Motion noted that the February 2010 VA examiner did not sufficiently consider the Veteran's lay statements with respect to his ongoing headache symptomatology since 1986.  Also, the Joint Motion noted that the Board did not assess the credibility of the Veteran's lay statements.

Once VA undertakes to provide a medical examination (even if the duty to assist did not require that examination) it errs in failing to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

On the basis of the Court's remand, the Board remands the case for a supplemental opinion or a new examination, if the previous examiner is not available.

Regarding the service connection claim for a stomach disorder, the Board remanded this claim in August 2010 so that an examination and etiology opinion could be provided.  It was noted that private treatment records indicated a possible connection between the Veteran's stomach symptoms and the medicine he took for a service-connected right knee disorder.  

Specifically, a March 2001 private treatment record noted that Medrol had helped the Veteran's knee tremendously, but it had given him severe stomach cramps and pain. The examiner said that apparently the Veteran had developed some gastritis secondary to the medication.  Additional treatment notes from August 2001 and May 2005 indicate that the Veteran had gastritis.  Private correspondence from Dr. Kominek dated in October 2004 notes that the Veteran had previously been prescribed steroids for his knee pain, and he was unable to tolerate the medication because of gastrointestinal symptoms.  

Thus, the Board determined that the Veteran should be afforded a VA examination to determine the etiology of his claimed stomach disorder.  Specifically the physician was to provide an opinion on whether the Veteran's stomach disorder was caused by military service or secondarily caused or aggravated by his service-connected right knee disorder, to include from medication.  Sustainable reasons and bases were to be provided for any opinion rendered. 

The development directed in the August 2010 Board remand has not yet been undertaken.  Thus, the case is returned so that this remand directives can be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to notify VA or submit copies of any treatment records for the headaches and/or stomach disorders dated since December 2008.  After any necessary signed releases have been provided, make efforts to obtain the identified evidence.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  After completion of the above, if possible, a supplementary opinion should be provided by Dr. H. G., who conducted the February 4, 2010 VA examination.  The claims file must be made available to, and reviewed by, the examiner.  The examiner should assess whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's present headache disability had its clinical onset during his active service or is related to any in-service disease, event, or injury, specifically getting hit in the head while playing football during service, his motor vehicle accident in 1986, or other complaints of cephalgia.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and continuing since his discharge from service.

Please provide a complete rationale for your opinion.  If you cannot answer the above question without resorting to speculation or remote possibility, please indicate why that is so.

If Dr. G. is not available, schedule the Veteran for a VA examination with an appropriate examiner to make the above determinations.  All appropriate testing should be conducted.

3.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess the following:

(a)  Whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's present stomach disorder had its clinical onset during his active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

(b)  Whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's present stomach disorder was caused or aggravated beyond the natural progress of the disorder by the medications the Veteran has taken for his service-connected right knee disability.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures. 

5.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


